DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 4-13 and 16-20 have been cancelled.  Claims 1-3, 14, 15 and 21-23 have been considered on the merits.  The election of species requirement is withdrawn and the full scope of the pending claims has been considered.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 14 and 23 do not recite something significantly different than a judicial exception.   Claims 14 and 23 encompass a naturally-occurring protein, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013).  In particular, Claims 14 and 23 encompass the naturally-occurring protein described by GenBank Accession No. PDB: 6H64_A, which is Chain A of Galectin-3 from Homo sapiens.  See the sequence alignments below.  Note that for comparison to SEQ ID NO: 1, the GenBank protein has methionine for the X residue at position 1 and nothing for the X residue at position 2.

SEQ ID NO: 1 (top) versus GenBank Acc. No. PDB: 6H64_A (bottom)

    PNG
    media_image1.png
    373
    700
    media_image1.png
    Greyscale


SEQ ID NO: 3 (top) versus GenBank Acc. No. PDB: 6H64_A (bottom)

    PNG
    media_image2.png
    373
    711
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 1-3, 15, 21 and 22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652